Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00819-CV

                                  Margarita MALDONADO,
                                          Appellant

                                               v.

                          Trenton FRANKLIN and Karina Franklin,
                                       Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-24167
                        Honorable Rosie Alvarado, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order denying
appellant’s motion and amended to dismiss under the Texas Citizen’s Participation Act is
AFFIRMED, and the case is REMANDED to the trial court for further proceedings consistent with
this court’s opinion.

       It is ORDERED that appellees shall recover their costs of appeal from appellant.

       SIGNED September 30, 2019.


                                                _____________________________
                                                Liza A. Rodriguez, Justice